Case 1:19-cv-06927-BMC Document 37 Filed 06/11/20 Page 1 of 1 PagelD #: 119

SYonathan Silver Grossroad Tower
Attorney at Law 50-02 Hew Gardens Road, Surte + 316, Hew Gardens, NY. 11415
_—_ (218)520-1010
of Counsel . Fax Mo. (18) 575-9842
Stephen TZ Fein juanplata @aol.com
Sennifer Betwnert

Faul ©. HAerson

June 11, 2020

Hon. Brian M. Cogan

United States District Court
Eastern District of New York
225 Cadian Plaza East
Brooklyn, NY 11201

Re: Jagdev and Kuldeep Singh v. Singh et al
19 CV 6927 _*
Dear Judge Cogan:
[ am writing as the attorney for the plaintiffs in the above entitled action.
The plaintiffs have filed their amended complaint and they have then vbeen
deposed by the attorney for defendants Neelam and Western Surety as directed by the

Court.

It is requested that the Court reschedule the Initial Conferencg to get further
direction from the Court.

JS/eb

 
